



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 18, 2016 (the
“Effective Date”), by and between Roadrunner Transportation Systems, Inc., a
Delaware corporation (the “Company”), and Curtis W. Stoelting (the “Executive”).
RECITALS
WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions hereinafter set forth; and
WHEREAS, the Executive is willing to make his services available to the Company
on the terms and subject to the conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, which the parties
agree are material to this Agreement and incorporated herein by this reference,
as well as the premises, mutual covenants, and promises set forth herein, the
parties agree as follows:
1.Employment.
1.1    General. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein. The Executive understands and agrees that employment with the
Company and under this Agreement is “at will.” The Executive’s employment may be
terminated by the Company with or without Cause (as hereinafter defined), with
or without notice, and without resort to any specific disciplinary procedure or
process at any time, subject to the provisions of Section 4 herein, and the
Executive may resign or otherwise terminate his employment with the Company at
any time, with or without any reason, and with or without notice, except as
otherwise may be required by Section 4.5 of this Agreement.
1.2    Duties of Executive. The Executive shall serve as the President and Chief
Operating Officer of the Company, shall diligently perform all services as may
be assigned to him by or under the direction of the Company’s Board of Directors
(the “Board”) and the Company’s Chief Executive Officer (the “CEO”), and shall
exercise such power and authority as may from time to time be determined and
delegated to him by the Board or the CEO. During his employment with the
Company, the Executive shall devote his full business time and attention to the
business and affairs of the Company and the performance of the Executive’s
duties hereunder, render such services to the best of his ability, and use his
best efforts to promote the interests of the Company. During his employment with
the Company, the Executive shall not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere in
any material respect with the rendition of such services either directly or
indirectly, without the prior written consent of the Board.
1.3    Place of Performance. In connection with his employment by the Company,
the Executive shall be based at the Company’s principal executive offices in
Cudahy, Wisconsin.
2.    Compensation.
2.1    Base Salary. The Executive shall receive a base salary at the annual rate
of $450,000.00 (the “Base Salary”) during the term of this Agreement and the
Executive’s employment


1

--------------------------------------------------------------------------------




hereunder, with such Base Salary payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes. The Base Salary may, by action and in the sole discretion of the Board
(or any authorized committee thereof), be increased at any time or from time to
time. Such Base Salary as increased shall be considered the “Base Salary.”
2.2    Bonus Compensation. In addition to the Base Salary, the Executive shall
be eligible to receive bonus compensation during the term of this Agreement and
the Executive’s employment hereunder in an amount and based upon the achievement
of certain performance metrics as shall be determined by the Board (or any
authorized committee thereof) in its sole discretion. Any bonus compensation
with respect to any fiscal year of the Company shall be paid during the
following fiscal year of the Company, as soon as practicable after the final
determination of such bonus compensation. The Executive must be employed by the
Company on the date any incentive compensation is paid in order to receive any
such incentive compensation to which he is otherwise entitled.
2.3    Equity-Based Compensation.
(a)    On or about the date hereof, the Company shall grant to the Executive,
pursuant to the Company’s 2010 Incentive Compensation Plan (the “Plan”), a
seven-year non-qualified stock option to purchase 150,000 shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock’) at an
exercise price per share equal to the Fair Market Value (as defined in the
Plan). Such stock option shall be subject to the terms and conditions set forth
in the Plan and in a stock option agreement to be executed by the Company and
the Executive, which stock option agreement shall contain all of the terms and
conditions of such stock option, including, without limitation, vesting,
exercisability, termination and acceleration.
(b)    On or about the date hereof, the Company shall grant to the Executive,
pursuant to the Plan, a seven-year non-qualified stock option to purchase
150,000 shares of Common Stock at an exercise price per share equal to two (2)
times the Fair Market Value (as defined in the Plan). Such stock option shall be
subject to the terms and conditions set forth in the Plan and in a stock option
agreement to be executed by the Company and the Executive, which stock option
agreement shall contain all of the terms and conditions of such stock option,
including, without limitation, vesting, exercisability, termination and
acceleration.
3.    Expense Reimbursement and Other Benefits.
3.1    Reimbursable Expenses. During the term of the Executive’s employment with
the Company hereunder, upon the submission of proper substantiation by the
Executive and in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse the Executive for all reasonable expenses actually and
necessarily paid or incurred by the Executive in the course of and pursuant to
the business of the Company. Except as expressly provided otherwise herein, no
reimbursement payable to the Executive pursuant to any provision of this
Agreement or pursuant to any plan or arrangement of the Company shall be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year and no such reimbursement shall be subject to liquidation or
exchange for another benefit, except, in each case, to the extent that the right
to reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”).
3.2    Other Benefits. During the term of the Executive’s employment with the
Company hereunder, the Executive shall be entitled to participate in all of the
Company’s employee benefit programs


2

--------------------------------------------------------------------------------




for which similarly situated employees of the Company are generally eligible,
subject to the general eligibility and participation provisions set forth in
such programs. The Executive shall be entitled to vacation time in accordance
with the Company’s prevailing vacation policy for its executives; provided,
however, that in no event may a vacation be taken at a time when to do so could
adversely affect the Company’s business.
4.    Termination.
4.1    Termination for Cause. The Company shall at all times have the right,
upon written notice to the Executive, to terminate this Agreement and the
Executive’s employment hereunder for “Cause” (as hereinafter defined). For
purposes of this Agreement, the term “Cause” shall mean (a) the failure or
refusal of the Executive to perform the duties or render the services reasonably
assigned to him from time to time by the Board or the CEO (except during
reasonable vacation periods or sick leave), (b) gross negligence or willful
misconduct (with “willful” meaning an action taken (or omitted to be taken) by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interest of the Company) by the Executive in
the performance of his duties as an employee of the Company, (c) the conviction
of the Executive of a felony or the conviction of the Executive of a misdemeanor
which is likely to have a material adverse effect upon the business or
reputation of the Executive or the Company or which substantially impairs the
Executive’s ability to perform his duties for the Company, (d) the association,
directly or indirectly, of the Executive, for his profit or financial benefit,
with any person, firm, partnership, association, entity or corporation that
competes, in any material way, with the Company or its Affiliates (as
hereinafter defined), (e) the disclosing or using of any material “Confidential
Information” or “Trade Secrets” (as those terms are hereinafter defined) of the
Company at any time by the Executive, except as required in connection with his
duties to the Company, (f) any material act or acts of personal dishonesty, or
any fraud or embezzlement by the Executive, (g) chronic absenteeism,
(h) substance abuse, or (i) any other breach by the Executive of any of the
material terms or provisions of this Agreement; provided, however, that with
respect (a) and (i) above, the Company shall first be required to provide the
Executive written notice of any such event which the Company contends
constitutes “Cause” with respect to (a) and (i) above within ninety (90) days of
the first occurrence of such alleged event and/or breach, and thereafter provide
the Executive a reasonable opportunity (not to exceed thirty (30) days) to cure
such event and/or breach and provided further that the Executive’s employment
shall be terminated no later than the date that is ninety (90) days following
the end of the cure period described above. Upon any termination pursuant to
this Section 4.1, the Executive shall be entitled to be paid his unpaid Base
Salary accrued through the effective date of termination within ten (10) days
after such termination (or on such earlier date as may be required by applicable
law) and the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 3.1, and any rights
the Executive and/or the Executive’s family may have under the terms of the
benefit plans described in Section 3.2).
4.2    Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate this Agreement and the Executive’s
employment hereunder if the Executive shall, as the result of mental or physical
incapacity, illness or disability, become unable to perform his duties hereunder
for in excess of ninety (90) days in any twelve (12)-month period. Upon any
termination pursuant to this Section 4.2, the Company shall pay to the Executive
any unpaid Base Salary accrued through the effective date of termination within
ten (10) days after such termination (or on such earlier date as may be required
by applicable law) and the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 3.1, and
any rights the Executive and/or the Executive’s family may have under the terms
of the benefit plans described in Section 3.2).


3

--------------------------------------------------------------------------------




4.3    Death. In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive any unpaid Base Salary accrued through the date of his death within
ten (10) days after his death (or on such earlier date as may be required by
applicable law) and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of the Executive’s death, subject, however, to the provisions of
Section 3.1, and any rights the Executive and/or the Executive’s family may have
under the terms of the benefit plans described in Section 3.2).
4.4    Termination Without Cause. At any time the Company shall have the right
to terminate this Agreement and the Executive’s employment hereunder without
Cause by written notice to the Executive; provided, however, that the Company
shall (a) pay to the Executive any unpaid Base Salary accrued through the
effective date of termination specified in such notice within ten (10) days
after such termination (or on such earlier date as may be required by applicable
law), and (b) subject to (1) the execution by the Executive of a general release
of claims containing standard terms in the form generally used by the Company
and (2) the Executive’s continued compliance with the Protective Covenants (as
hereinafter defined) set forth in Section 5 of this Agreement, pay to the
Executive, (i) in monthly installments consistent with the Company’s normal
payroll schedule during the eighteen (18)-month period following termination
(the end of such period, the “Severance Date”), an amount equal to eighteen (18)
months of the Executive’s Base Salary at the time of termination, and (ii) a
single-sum amount equal to eighteen (18) times the monthly COBRA premiums that
would be necessary to permit the Executive to continue group insurance coverage
under the Company’s plans for an eighteen (18)-month period. The Company also
shall reimburse the Executive’s reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 3.1.
Payments under subparagraph (b) above shall be treated as a series of separate
payments under Treasury Regulation Section 1.409A-2(b)(2)(iii), are subject to
required tax and other withholdings, and shall be conditioned upon (1) the
Executive’s execution of a general release of claims, containing standard terms
in the form generally used by the Company, within 21 days of the Company’s
delivery to the Executive of such a form of general release, and (2) the
Executive’s continued compliance with the Protective Covenants set forth in
Section 5 of this Agreement. Any payments due to the Executive under
subparagraph (b) above shall be forfeited if the Executive fails to execute a
general release of claims, containing standard terms in the form generally used
by the Company, within 21 days of the Company’s delivery to the Executive of
such a form of general release or if the Executive breaches the Protective
Covenants set forth in Section 5 of this Agreement. The Company shall deliver to
the Executive the general release within three (3) business days of Executive’s
termination of employment. If the foregoing conditions are met, then the
following shall apply:
(i)    To the extent any payments due to the Executive under subparagraph (b)
above are not “deferred compensation” for purposes of Section 409A, then such
payments shall commence upon the first scheduled payment date immediately after
the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement had such payments commenced immediately
upon the termination date, and any payments made thereafter shall continue as
provided herein. The delayed payments shall in any event expire at the time such
payments would have expired had such payments commenced immediately following
the termination date.
(ii)    To the extent any payments due to the Executive under subparagraph (b)
above are “deferred compensation” for purposes of Section 409A, then such
payments shall commence upon the thirtieth (30th) day following the termination
date. The first such cash payment shall include payment of all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the termination date, and any
payments made thereafter shall


4

--------------------------------------------------------------------------------




continue as provided herein. The delayed payments shall in any event expire at
the time such payments would have expired had such payments commenced
immediately following the termination date.
(iii)    To the extent the Executive breaches any of the Protective Covenants
set forth in Section 5 of this Agreement, then in addition to all other remedies
available to the Company, the Company shall be entitled to stop making any
payments under subparagraph (b) above and the Executive shall forfeit his right
to any such unpaid payments.
(iv)    Notwithstanding the due date of any post-employment payments or
benefits, any payments or benefits otherwise due under this Agreement shall not
be due until after the expiration of any revocation period applicable to the
general release; provided that, if the period for executing and returning the
general release begins in one taxable year and ends in another taxable year,
payments shall not commence until the second taxable year; and, provided further
that, the first installment payment shall include all amounts that would
otherwise have been paid to the Executive during the period commencing on the
Executive's termination of employment and ending on the first payment date if no
delay had been imposed.
4.5    Termination by the Executive for Good Reason. This Agreement and the
Executive’s employment hereunder may be terminated at any time by the Executive
for Good Reason (as hereinafter defined), upon written notice to the Company. In
such event, the Executive’s termination shall be treated as if the Executive’s
employment had been terminated by the Company without Cause pursuant to
Section 4.4. For purposes of this Agreement, “Good Reason” shall mean: (a) the
Company’s breach of any of the material terms and conditions required to be
complied with by the Company pursuant to this Agreement, other than an isolated,
insubstantial and inadvertent breach not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; (b) a material diminution in the Executive’s title, authority, duties
or responsibilities by the Board or the CEO to a level below the Executive’s
authority, duties or responsibilities in effect immediately prior to such
change, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive; or (c) a relocation by
the Company of the Executive’s principal work site to a facility or location
more than one hundred (100) miles from the place of performance specified in
Section 1.3 of this Agreement; provided, however, that with respect to (a), (b)
and (c) above, the Executive shall first be required to provide the Company
written notice of any such event which the Executive contends constitutes a
Constructive Termination within ninety (90) days of the first occurrence of such
alleged event and/or breach, and thereafter provide the Company a reasonable
opportunity (not to exceed thirty (30) days) to cure such event and/or breach
and provided further that the Executive’s employment shall terminate no later
than the date that is ninety (90) days following the end of the cure period
described above.
4.6    Specified Employee. Notwithstanding any provision of this Agreement to
the contrary, if the Executive is a “specified employee” as defined in Section
409A, solely to the extent required to avoid the imposition of additional taxes
on the Executive under Section 409A, the Executive shall not be entitled to any
payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Executive’s termination of employment (whether such payments
or benefits are provided to the Executive under this Agreement or under any
other plan, program or arrangement of the Company), until (and any portion or
installments of any payments or benefits suspended hereby shall be paid in a
lump sum on) the earlier of (a) the date which is the first business day
following the six (6)-month anniversary of the Executive’s “separation from
service” (within the meaning of Section 409A) for any reason other than death,
or (b) the Executive’s date of death, and such payments or benefits that, if not
for the six (6) month delay described herein, would be


5

--------------------------------------------------------------------------------




due and payable prior to such date shall be made or provided to the Executive on
such date. The Company shall make the determination as to whether the Executive
is a “specified employee” in good faith in accordance with its general
procedures adopted in accordance with Section 409A and, at the time of the
Executive’s “separation of service” will notify the Executive whether or not he
is a “specified employee.”
4.7    Change in Control. For the avoidance of doubt, this Agreement shall
continue in full force and effect on and after the consummation of a Change in
Control (as such term is defined in the Plan) unless otherwise terminated in
accordance with this Section 4.
5.    Restrictive Covenants.
5.1    Non-Competition. While employed by the Company and for a period of two
(2) years following the later of the date the Executive’s employment is
terminated hereunder or, if applicable, the Severance Date (the “Restricted
Period”), the Executive shall not (a) directly or indirectly through another
Person acquire or own in any manner any interest in any firm, partnership,
corporation, association or other Person that engages or plans to engage in the
Business (as hereinafter defined) anywhere in North America (the “Territory”),
(b) be employed by or serve as an employee, officer, director, manager or agent
of, or as a consultant or independent contractor to, any firm, partnership,
corporation, association or other Person which engages or plans to engage in any
facet of the Business, or that competes or plans to compete in any way with the
Company or any of its Affiliates within the Territory, or (c) utilize his
special knowledge of the Company’s Confidential Information and/or his
relationships with the customers and suppliers of the Company and its Affiliates
to compete with the Company or any of its Affiliates within the Territory;
provided, however, that nothing herein shall be deemed to prevent the Executive
from acquiring through market purchases and owning, solely as an investment,
less than one percent (1%) in the aggregate of the equity securities of any
class of any issuer whose shares are registered under Section 12(b) or Section
12(g) of the Securities Exchange Act of 1934, as amended, and are listed or
admitted for trading on any United States national securities exchange or are
quoted on any system of automated dissemination of quotations of securities
prices in common use, so long as the Executive is not a member of any “control
group” (within the meaning of the rules and regulations of the U.S. Securities
and Exchange Commission) of any such issuer. The Executive acknowledges and
agrees that the covenants set forth in this Section 5.1 are reasonable and
necessary in terms of time, area and line of business to protect the Company’s
legitimate business interests, which include its interests in protecting the
Company’s (i) valuable confidential business information, (ii) substantial
relationships with customers and suppliers throughout the Territory and
(iii) goodwill associated with the ongoing business of the Company. The
Executive expressly authorizes the enforcement of the covenants provided for in
this Section 5.1 by (A) the Company and its Affiliates, (B) the Company’s
permitted assigns and (C) any successors to the Company’s business. The
Executive agrees and acknowledges that the Company is engaged in the Business
throughout the Territory and the Executive provides services to the Company
throughout the Territory.
5.2    Non-Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, for himself or for any other Person, (a) attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company or its Affiliates, unless such employee or former
employee has not been employed by the Company or its Affiliates for a period in
excess of nine (9) months, (b) call on or solicit any of the actual or targeted
customers, prospective customers, or suppliers of the Company or its Affiliates
with respect to any facet of the Business, (c) induce or attempt to induce any
employee or agent of the Company to leave the employ or otherwise cease to
perform services for the Company or its Affiliates, or in any way interfere with
the relationship between the Company (or any of its Affiliates) and any such
employee or agent, and/or (d) disparage or induce others to disparage the
Company, any of its Affiliates, or any of their respective employees, products,
or services.


6

--------------------------------------------------------------------------------




5.3    Non-Disclosure. The Executive shall not divulge, communicate, use to the
detriment of the Company or for the benefit of any other Person or Persons, or
misuse in any way, any Confidential Information or Trade Secrets (collectively
“Company Information”) pertaining to the Company or any of its Affiliates. Any
Company Information now known or hereafter acquired by the Executive with
respect to the Company or any of its Affiliates shall be deemed a valuable,
special and unique asset of the Company that is received by the Executive in
confidence and as a fiduciary, and the Executive shall remain a fiduciary to the
Company with respect to all of such information. In addition, the Executive
(a) will receive and hold all Company Information in trust and strict
confidence, (b) will take reasonable steps to protect the Company Information
from disclosure and will in no event take any action causing, or fail to take
any action reasonably necessary to prevent, any Company Information to lose its
character as Company Information, and (c) except as required by law, will not,
directly or indirectly, use, disseminate or otherwise disclose any Company
Information to any third party without the prior written consent of the Company,
which may be withheld in the Company’s absolute discretion.
5.4    Books and Records. All books, records, reports, writings, notes,
notebooks, computer programs, equipment, proposals, contracts, customer and
referral source lists and other documents and/or things relating in any manner
to the business of the Company (including, without limitation, any of the same
embodying or relating to any Company Information), whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall not be copied, duplicated,
replicated, transformed, modified or removed from the premises of the Company
except pursuant to the business of the Company and shall be returned immediately
to the Company upon the Company’s request at any time.
5.5    Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the actual or reasonably anticipated business, research and
development or existing or future products or services of the Company and which
are conceived, developed, or made by the Executive while employed by the Company
(“Work Product”) belong to the Company. The Executive shall promptly disclose
such Work Product to the Company and, at the Company’s expense, perform all
actions reasonably requested by the Company (whether during or after the
Executive’s employment with the Company) to establish and confirm such ownership
(including executing any assignments, consents, powers of attorney, and other
instruments).
5.6    Definitions. As used in this Agreement, the following capitalized terms
have the following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
The term “control” as used in the preceding sentence means, with respect to a
corporation, the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the shares of the controlled
corporation and, with respect to any Person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person.
“Business” means the provision of transportation and logistics services,
including truckload logistics, customized and expedited less-than-truckload,
transportation management solutions, intermodal solutions, freight
consolidation, inventory management, on-demand expedited services, international
freight forwarding, customs brokerage, and comprehensive global supply chain
solutions.


7

--------------------------------------------------------------------------------




“Confidential Information” means confidential data and confidential information
relating to the business of the Company which is or has been disclosed to the
Executive or of which the Executive became aware as a consequence of or through
his employment or other relationship with the Company and which has value to the
Company and is not generally known to the competitors of the Company.
Confidential Information includes, without limitation, (a) internal business
information (including information relating to strategic and staffing plans and
practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures and accounting and business
methods); (b) identities of, individual requirements of, specific contractual
arrangements with, and information about, the suppliers, distributors,
customers, independent contractors or other business relations of the Company
and its Affiliates; (c) trade secrets, know-how, compilations of data and
analyses, techniques, systems, research, records, reports, manuals,
documentation, data and data bases relating thereto; and (d) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable).
Notwithstanding the foregoing, Confidential Information shall not include any
data or information that (i) has been voluntarily disclosed to the general
public by the Company or its Affiliates, (ii) has been independently developed
and disclosed to the general public by others, or (iii) otherwise becomes
available to the general public other than through a breach of this Agreement by
the Executive.
“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.
“Trade Secrets” means information of the Company including, without limitation,
technical or nontechnical data, formulas, patterns, compilations, programs,
financial data, financial plans, product or service plans or lists of actual or
potential customers or suppliers which (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
6.    Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by the Executive or his Affiliates of Section 5 may
cause irreparable harm and damage to the Company in a monetary amount that may
be virtually impossible to ascertain. As a result, the Executive recognizes and
hereby acknowledges that the Company shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants set forth in Section 5 by the Executive
or his Affiliates, and that such right to injunction shall be cumulative and in
addition to whatever other rights or remedies the Company may possess hereunder,
at law or in equity. Nothing contained in this Section 6 shall be construed to
prevent the Company from seeking and recovering from the Executive or his
Affiliates damages sustained by it as a result of any breach or violation by the
Executive of any of the covenants or agreements contained herein.
7.    Savings Provision. If at the time of enforcement of any of the covenants
contained in Section 5 above (the “Protective Covenants”), a court shall hold
that the duration, scope or area restrictions stated therein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed and directed
to revise the restrictions contained herein to cover the maximum period, scope
and area permitted by law. The Executive has consulted with legal counsel
regarding the Protective Covenants and based on such consultation has determined
and hereby acknowledges that the Protective Covenants are reasonable in terms of
duration, scope and area restrictions and are necessary to protect the
legitimate, protectable interests of the Company and the goodwill of the
business of the Company and its Affiliates.


8

--------------------------------------------------------------------------------




8.    Representations and Warranties. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound; and (b) the
execution and performance of this Agreement does not violate the provisions of
any employment, non-competition, confidentiality or other material agreement to
which the Executive is a party or by which he is bound.
9.    Governing Law; Forum. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of said
state. Any dispute arising out of or related to this Agreement or the
Executive’s employment or termination of employment with the Company shall be
litigated in the state or federal courts located in the State of Delaware. The
Company and the Executive each waives any objection to the personal jurisdiction
of such courts, consent to be sued in such courts, and waive any defense of
inconvenient or improper forum. Notwithstanding foregoing, to the extent the
Company seeks injunctive or equitable relief to prevent a breach or threatened
breach of the Protective Covenants, or to otherwise protect its Trade Secrets or
Confidential Information, the Company may file suit in any court or tribunal
having jurisdiction over the Executive and may pursue all remedies available to
it in such court or tribunal.
10.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and, upon its effectiveness, shall supersede all prior agreements,
understandings and arrangements, both oral and written, between the Executive
and the Company (or any of its Affiliates) with respect to such subject matter.
This Agreement may not be modified or amended in any way unless by a written
instrument signed by both the Company and the Executive.
11.    Notices. All notices, demands, and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered or
sent by electronic mail or telecopy (with hard copy to follow); (b) one (1) day
after being sent by reputable overnight express courier (charges prepaid); or
(c) five (5) days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing, notices, demands, and communications to the parties shall be sent to
the addresses indicated below:
Notices to the Executive:
Curtis W. Stoelting
2510 Hanford Lane
Aurora, IL 60502
E-mail: curt.stoelting@gmail.com
Notices to the Company:
Roadrunner Transportation Systems, Inc.
4900 S. Pennsylvania Ave.
Cudahy, WI 53110
Attn: Chief Executive Officer
E-mail: mdiblasi@rrts.com


9

--------------------------------------------------------------------------------




With a copy to:
Greenberg Traurig, LLP
2375 E. Camelback Road
Suite 700
Phoenix, AZ 85016
E-mail: zangaraj@gtlaw.com
12.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise; provided,
however, that the Executive shall not delegate his employment obligations
hereunder, or any portion thereof, to any other Person. The Company may assign
its rights and obligations under this Agreement in its sole discretion.
13.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
14.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
15.    Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or for the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys’ fees of the other.
16.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
17.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
18.    Survival. Those provisions set forth herein which contemplate obligations
on a party’s part after termination of this Agreement or the Executive’s
employment with the Company shall survive and continue in full force in
accordance with their terms notwithstanding the termination of this Agreement or
the Executive’s employment with the Company.
19.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.


10

--------------------------------------------------------------------------------




20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The parties agree that this Agreement
shall be legally binding upon the electronic transmission, including by
electronic mail or facsimile of .pdf files, by each party of a signed signature
page to this Agreement to the other party.
21.    Code Section 409A. This Agreement is intended to satisfy the requirements
of Section 409A with respect to amounts subject thereto, and shall be
interpreted and construed consistent with such intent; provided that,
notwithstanding the other provisions of this subsection and the paragraph above
entitled “Specified Employee,” with respect to any right to a payment or benefit
hereunder (or portion thereof) that does not otherwise provide for a “deferral
of compensation” within the meaning of Section 409A, it is the intent of the
parties that such payment or benefit will not so provide. Furthermore, if either
party notifies the other in writing that, based on the advice of legal counsel,
one or more of the provisions of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A or causes any amounts to be
subject to interest or penalties under Section 409A, the parties shall promptly
and reasonably consult with each other (and with their legal counsel), and shall
use their reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment, and (b) to the extent practicable, to avoid the imposition of any tax,
interest, or other penalties under Section 409A upon the Executive or the
Company. Any payments described herein that are payable upon a termination of
employment will only be paid if such termination constitutes a “separation for
service” within the meaning of Section 409A.
[SIGNATURE PAGE FOLLOWS]




11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
THE COMPANY:
ROADRUNNER TRANSPORTATION SYSTEMS, INC.
By: /s/ Scott D. Rued    
                Name: Scott D. Rued
Title: Chairman
THE EXECUTIVE:
/s/ Curtis W. Stoelting    
Curtis W. Stoelting


SIGNATURE PAGE TO EMPLOYMENT AGREEMENT